Citation Nr: 0844407	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  03-29 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February1970 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2002 by the 
Department of Veteran Affairs (VA) Muskogee, Oklahoma 
Regional Office (RO).

The Board has remanded this claim in November 2006 and in 
March 2008.

The appellant was scheduled to appear for a Travel Board 
hearing in November 2008; however, she failed to report for 
this hearing and no request for postponement has been 
received.  Therefore, her hearing request is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that her PTSD is the result of two 
sexual assaults she experienced while in service.  At her May 
2006 Board hearing, and in various other statements, the 
veteran indicated that she reported her sexual assaults to 
the military police at her duty stations.  The veteran 
describes an assault at Fort McClellan, Alabama, shortly 
before she received transfer orders, and another sexual 
assault that occurred upon arriving at Fort Belvoir, 
Virginia.  The veteran indicated that she reported these 
incidents to the military police at the respective military 
installations.  She further indicates that she reported the 
first assault to the police department in Anniston, Alabama.  

A letter dated in November 2005 to the Military Police at 
Fort Belvoir requests any records related to the veteran's 
assaults, but identifies them both as occurring at Fort 
McClellan.  Given this error, follow-up inquiry should be 
made.  Additionally, there is no indication that police 
records from the Anniston Alabama Police Department were 
requested.  Ultimately, the record does not reflect a 
sufficient effort to verify the veteran's stressors.

Accordingly, the case is REMANDED for the following action:

1.  In order to attempt to corroborate the 
veteran's claimed stressors regarding her 
sexual assaults, the RO should contact the 
appropriate repository for Military Police 
records (apparently at Fort Belvoir, 
Virginia) and request any such document as 
would reflect the incidents described by 
the veteran, including any formal and 
informal complaints or incident reports, 
for the relevant periods that the veteran 
asserts these incidents occurred.  
(Claimed assaults occurred at basic 
training/AIT at Ft. McClellan, Alabama and 
at Ft. Belvoir, Virginia nearer in time to 
her separation from service.)  
Additionally, a request should be made to 
the local police in Anniston, Alabama, for 
any records they may have regarding any 
assault reported by the veteran in 1970.  
The formal responses to these requests 
should be associated with the veteran's 
claims folder.

3.  Thereafter, the RO should readjudicate 
the claim for compensation taking into 
consideration any additional evidence 
received since the issuance of the last 
supplemental statement of the case (SSOC).  
If any of the benefits sought on appeal 
remain denied, the appellant should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




